Citation Nr: 1130640	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for service-connected residuals of left wrist fracture, to include left ulnar styloid.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to May 1973, with additional service in the Reserve.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking an increased evaluation in excess of 10 percent for service-connected residuals of left wrist fracture.  Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In this case, the Veteran last underwent a VA examination in conjunction with his claim for an increased evaluation for the left wrist disability in August 2007, approximately 4 years ago.  In his April 2008 substantive appeal and August 2008 written statement, the Veteran reported that performing his job duties as a letter carrier became increasingly difficult because of the left wrist condition.  He stated that the condition began to affect his performance at work.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his service-connected left wrist disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected left wrist disability.  38 C.F.R. §§ 3.326, 3.327 (2010).

Additionally, the Veteran presented evidence of unemployability due to his service-connected left wrist disability.  A request for a total disability rating based on individual unemployability (TDIU) is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his representative all notice and development required by the Veterans Claim Act of 2000, including notice of the evidence required to substantiate his TDIU claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his service-connected disabilities.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded a VA examination to determine the current nature and severity of his service-connected residuals of left wrist fracture.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must describe all symptomatology of the Veteran's service-connected left wrist disability and all clinical findings must be reported.  All indicated tests and studies, to include active range of motion testing of the left wrist, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected left wrist after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the left wrist.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the wrist, the presence or absence of malunion of the ulna with bad alignment, and the presence or absence of nonunion of the ulna in the lower or upper half, and the presence or absence of any other objective manifestation that would demonstrate loss of use of hand or functional impairment due to pain attributable to the service-connected left wrist disability.  The examiner must also indicate whether there is any favorable or unfavorable ankylosis of the Veteran's left wrist, and if so, whether it is in any degree of palmar flexion, or with ulnar or radial deviation.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions and any additional development that is deemed necessary, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence, and to include the issue of TDIU.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, which must address all of the evidence of record since the issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


